This matter having been duly presented to the Court on the certification of the Office of Attorney Ethics pursuant to Rule **2051:20-13(b)(1) to effectuate the immediate temporary suspension from practice of YOHAN CHOI of FLUSHING, NEW YORK, who was admitted to the bar of this State in 2003, respondent having pleaded guilty in the United States District Court for the Eastern District of New York, to the counts of an information that charged respondent with one count of conspiracy to commit money laundering, in violation of U.S.C. § 1956 and one count of false statements, in violation of U.S.C. § 1001, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), YOHAN CHOI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that YOHAN CHOI be restrained and enjoined from practicing law *946during the period of his suspension; and it is further
ORDERED that YOHAN CHOI comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.